BIRD, Judge
(concurring).
I agree with the ultimate conclusion reached in the majority opinion. I do not agree, however, with the manner in which the conclusion was reached. The original Surplus Property Act was passed by Congress in 1944. It was last amended in 1956 to provide as follows:
“No such property shall be transferred for use within any State except to the State agency designated under State law for the purpose of distributing, in conformity with the provisions of this subsection, all property allocated under this subsection for use within such State.”
For the purpose of deciding this case, all events prior to 1956 are immaterial. Has the State complied with the terms of the 1956 amendment in making a designation either to an agency in the Department of Education or to any agency within Department of Finance, or to any other agency? I think not. My imagination is not sufficiently elastic to stretch a legislative appropriation into a designation required under the amendment of 1956 and thus endow the Department of Education with the right to distribute federal surplus property.. Nor can I read such designation into any other legislative act whereby the Department of Finance, or any other State agency, would be thus endowed.
*46My conclusion is this. The Commonwealth of Kentucky has not designated under the 1956 amendment. The government of the United States is presently permitting the Department of Education to perform the functions contemplated in the Federal Act without designation under State law as provided in the 1956 amendment. To do so is strictly the business of the Government of the United States and, until a designation is made under State law, no one, other than the Federal Government, has authority to alter this arrangement. Therefore the injunctive relief should be granted as provided in the majority opinion.
I am authorized to state that EBLEN, J., joins in this opinion.